EXHIBIT 10.43


RESTRICTED STOCK AWARD AGREEMENT
 
THIS RESTRICTED STOCK AWARD AGREEMENT ("Agreement"), dated as of October 27,
2005 but effective as of November 14, 2005 ("Grant Date"), is entered into
between NovaMed, Inc., a Delaware corporation (the "Company"), and Thomas S.
Hall ("Participant"), an employee of NovaMed Management Services, LLC, a
Delaware limited liability company, a wholly owned subsidiary of the Company.


RECITALS:


WHEREAS, the Company desires to grant to the Participant shares of its Common
Stock, $0.01 par value per share ("Shares"), subject to certain restrictions set
forth in this Agreement, effective as of the Grant Date;


WHEREAS, the Company has adopted the NovaMed, Inc. 2005 Stock Incentive Plan 
(the "Plan") and desires that the Shares granted to the Participant under this
Agreement be governed by the terms and conditions of the Plan [or a
substantially similar plan]; and


WHEREAS, the Committee has duly made all determinations necessary or appropriate
to the grants hereunder.


NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties agree as follows:


1. Definitions. Any capitalized term used in this Agreement that is not defined
in this Agreement will have the same meaning as that given to it in the Plan.


2. Grant of Restricted Stock.


(a)  Subject to the terms and conditions of the Plan, and the additional terms
and conditions set forth in this Agreement, the Company hereby grants to
Participant, as a matter of separate agreement and not in lieu of salary or any
other compensation for services, Two Hundred Fifty Thousand (250,000) Shares
(the “Restricted Stock”).


(b) Except as provided in Section 2(c), until the Participant incurs a
Termination of Employment, (i) one-eighth (1/8) of the Restricted Stock will
become vested on the date six months after the Grant Date and (ii) an additional
one-forty-eighth (1/48th) of the Restricted Stock will become vested on the last
day of each month thereafter. From the date of a Termination of Employment of
the Participant for any reason, no further Restricted Stock shall become vested
and all unvested shares of Restricted Stock shall be cancelled and forfeited as
of the date of the Termination of Employment, except as provided in Section
2(c).
 
-1-

--------------------------------------------------------------------------------


 
(c) Notwithstanding Section 2(b), all of the Restricted Stock shall become
vested immediately upon a Change in Control if the Participant is employed by
the Company at the time of such Change in Control.
 
3. Certificates. Shares of Restricted Stock awarded under Section 2 will be
evidenced by one or more certificates bearing a legend referring to the terms,
conditions and restrictions applicable to such Restricted Stock. The Company
will retain physical possession of such certificates, and Participant shall be
required upon demand to execute and deliver one or more stock powers to the
Company, endorsed in blank, relating to such shares or Restricted Stock for so
long as such shares remain unvested and subject to a risk of forfeiture. Shares
of Restricted Stock that have not fully vested under the vesting provisions
described above, and the right to vote such stock and receive dividends thereon,
may not be sold, assigned, transferred, exchanged, pledged, hypothecated or
otherwise encumbered; provided, however, that Participant may grant to another
person a revocable proxy to vote unvested shares of Restricted Stock at a
Company stockholder meeting.


4. Rights. Participant will have full voting rights with respect to shares of
Restricted Stock issued hereunder. Participant will be entitled to receive
dividends on shares of Restricted Stock if and when dividends are payable on
Shares to shareholders of record after the Grant Date (unless and until such
Restricted Stock is forfeited). In the absence of an effective election under
Section 83(b) of the Code, dividends paid on unvested shares of Restricted Stock
will be treated as ordinary compensation and are subject to withholding.


5. Delivery and Withholding. Subject to satisfaction of any tax withholding
obligation as described below, shares of Restricted Stock that are no longer
subject to forfeiture will be transferred and delivered to Participant as soon
as practicable after the date on which they vest in accordance with Section
2(c). Upon the vesting of shares of Restricted Stock, the prohibition against
the sale or transfer of such shares will be lifted and such shares may be
treated as any other Shares, subject to any restrictions on transfer that may be
applicable under federal securities laws. In the absence of an effective
election under Section 83(b) of the Code, the payment to Participant and
transfer of such shares of Restricted Stock upon vesting will be subject to
withholding by the Company of amounts sufficient to cover withholding
obligations applicable to such payment and transfer. In the event that any
required tax withholding upon the settlement of such Restricted Stock exceeds
Participant's regular compensation to satisfy such withholding, Participant
agrees to remit to the Company, as a condition of settlement of the Restricted
Stock, such additional amounts in cash as are necessary to satisfy such required
withholding. Any and all withholding obligations may be settled with Shares,
including by withholding Shares that are otherwise deliverable hereunder upon
vesting of Restricted Stock.


6. Plan. Participant hereby acknowledges receipt of a copy of the Plan.
Notwithstanding any other provision of this Agreement, the Restricted Stock is
granted pursuant to the Plan, as in effect on the date of the Agreement, and are
subject to the terms and conditions of the Plan, as the same may be amended from
time to time; provided, however, that no amendment to either the Plan or this
Agreement will deprive the Participant, without the Participant's consent, of
any shares of Restricted Stock or of any of Participant's rights under this
Agreement, except an amendment which is permitted under the Plan for purposes
other than reducing the Participant's rights hereunder. The interpretation and
construction by the Committee of the Plan, this Agreement, the Restricted Stock,
and such rules and regulations as may be adopted by the Committee for the
purpose of administering the Plan, will be final and binding upon the
Participant.
 
-2-

--------------------------------------------------------------------------------


 
7. No Employment Rights. No provision of this Agreement or of the Restricted
Stock will give Participant any right to continue in the employ of the Company
or any of its Affiliates, create any inference as to the length of employment of
the Participant, affect the right of the Company or its Affiliates to Terminate
the Employment of the Participant, with or without Cause, or give Participant
any right to participate in any employee welfare or benefit plan or other
program (other than the Plan) of the Company or any of its Affiliates.


8. Changes in Company's Capital or Organizational Structure. The existence of
the Restricted Stock shall not affect in any way the right or authority of the
Company or its shareholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company's capital
structure or its business, or any merger or consolidation of the Company, or any
issue of preferred Shares ahead of or affecting the Shares or the rights
thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other act or
proceeding, whether of a similar character or otherwise.


9. Delays. In accordance with the terms of the Plan, the Company shall have the
right to suspend or delay any time period described in this Agreement or the
Plan if the Committee shall determine that the action may constitute a violation
of any law or result in any liability under any law to the Company, an Affiliate
or a shareholder in the Company until such time as the action required or
permitted will not constitute a violation of law or result in liability to the
Company, an Affiliate or a shareholder of the Company.


10. Governing Law; Construction. This Agreement and the Restricted Stock will be
governed by, and construed and enforced in accordance with, the laws of the
State of Illinois without regard to conflicts of law principles. Common nouns
and pronouns shall be deemed to refer to the masculine, feminine, neuter,
singular and plural, as the context so requires.


11. Entire Agreement. This Agreement, together with the Plan and any other
agreements incorporated herein by reference, constitutes the entire obligation
of the parties with respect to the subject matter of this Agreement and
supersedes any prior written or oral expressions of intent or understanding with
respect to such subject matter.


12. Amendment. Any amendment to this Agreement must be in writing and signed by
the Company.


13. Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision of this Agreement will not
affect its right to require performance of such provision unless and until such
performance has been waived in writing. Each right under this Agreement is
cumulative and may be exercised in part or in whole from time to time.


14. Counterparts. This Agreement may be signed in two counterparts, each of
which will be an original, but both of which will constitute one and the same
instrument.


-3-

--------------------------------------------------------------------------------


 
15. Notices. Any notices required or permitted under this Agreement must be in
writing and may be delivered personally or by mail, postage prepaid, addressed
to (a) the Company, 980 North Michigan Avenue, Suite 1620, Chicago, Illinois
60611, Attention: General Counsel and (b) the Participant at the Participant's
address as shown on the Company's payroll records, or to such other address as
the Participant, by notice to the Company, may designate in writing from time to
time.


16. Headings. The headings in this Agreement are for reference purposes only and
will not affect the meaning or interpretation of this Agreement.


17. Severability. If any provision of this Agreement is for any reason held to
be invalid or unenforceable, such invalidity or unenforceability will not affect
any other provision of this Agreement, and this Agreement will be construed as
if such invalid or unenforceable provision were omitted.


18. No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be applied against any party.


19. Remedies. Each of the parties to this Agreement will be entitled to enforce
its rights under this Agreement specifically, to recover damages by reason of
any breach of any provision of this Agreement, and to exercise all other rights
existing in its favor. The Participant agrees and acknowledges that money
damages will not be an adequate remedy for any breach of the provisions of this
Agreement and that the Company will be entitled to specific performance and
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.


20. Successors and Assigns. This Agreement will inure to the benefit of and be
binding upon each successor and assign of the Company. All obligations imposed
upon the Participant or a Representative, and all rights granted to the Company
under this Agreement, will be binding upon the Participant's or the
Representative's heirs, legal representatives and successors.


21. Tax Consequences. The Participant agrees to undertake to determine and be
responsible for any and all tax consequences to the Participant with respect to
the Restricted Stock.


* * * *
 
-4-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the date first written above.



        COMPANY:       NOVAMED, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Scott T. Macomber  
Executive Vice President and Chief Financial Officer




        PARTICIPANT:  
   
   
   

--------------------------------------------------------------------------------

Thomas S. Hall    



 
-5-

--------------------------------------------------------------------------------

